Title: To George Washington from Alexander Hamilton, 23 December 1794
From: Hamilton, Alexander
To: Washington, George


        
          Sir,
          Treasury Department Decr 23d ’94.
        
        I have the honor of transmitting to you an account between the Collector of New York, and the United States, which has been adjusted at the Treasury, and a balance of Dolls. 1533. 89/100. stated to be due to the said Collector.
        As all claims of a similar nature with the foregoing have been hitherto paid out of the Fund destined to defray the Contingent Charges of Government, I have deemed adviseable to ask your permission, to discharge the said sum of Dolls. 1533 89/100 out of the twenty thousand dollars appropriated for these purposes, at the last session of Congress. With the most perfect respect &c.
        
          A. Hamilton.
        
      